                  Case 5:19-mj-00680-STE Document 8 Filed 12/20/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF OKLAHOMA


          UNITED STATES OF AMERICA                                                    NOTICE
                           vs.

                TARENCE D MCLANE                                           CASE NO. M-19-680-STE

IN CUSTODY
TYPE OF CASE:
          ☐ CIVIL       ☒ CRIMINAL

   TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE:                                                            ROOM NO.:
                                                                                 Courtroom No. 103
William J. Holloway Jr. United States Courthouse
200 N.W. 4th Street                                               DATE AND TIME:
Oklahoma City, OK 73102                                               Monday, December 23, 2019 at 4:00 p.m.

TYPE OF PROCEEDING:

         Preliminary/Detention Hearing


             TAKE NOTICE that a proceeding in this case has been rescheduled as set forth below:

PLACE:                      DATE AND TIME PREVIOUSLY SCHEDULED:   RESCHEDULED DATE AND TIME:

William J. Holloway Jr.
United States Courthouse
200 N.W. 4th Street
Oklahoma City, OK 73102




                                                                  SHON T. ERWIN
                                                                  U.S. MAGISTRATE JUDGE

December 20, 2019                                                 s/Raven McDaniel
Date                                                              (By) Deputy Clerk
